Title: From Thomas Jefferson to George Tucker, 11 October 1825
From: Jefferson, Thomas
To: Tucker, George


Dear Sir
Monto
Oct. 11. 25
I send you a M.S. copy of the new enactments passed by the Visitors of the University at their late session, and also a printed copy of  those formerly past  now made conformable, by corrections with the pen, withe the amendments  enacted at the same session,  and  request that by handing them from the one to the other of the Professors they may make them known by reading them successively to the Students  of their respective schools, or in any other way which the Faculty may prefer, and pray you to accept the assurance of my high respect and esteemTh: J.